UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCESA MARIE-DAWN SHANKLIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:12-cr-00193-1)


Submitted:   April 22, 2014                 Decided:   April 30, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Monica D. Coleman, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrencesa         Marie-Dawn           Shanklin      pled     guilty,     without

the    benefit   of    a     written        plea    agreement,        to   possessing         with

intent to distribute a quantity of oxycodone, in violation of 21

U.S.C. § 841(a)(1) (2012).                  Shanklin asked the district court to

vary    downward      from    her      sentencing       range        of    37–46   months       to

impose a probationary sentence.                       The district court rejected

this    request,       but       agreed        that        a    variant      sentence         was

appropriate.        It accordingly imposed an active term of twenty-

four      months’        imprisonment.                  Shanklin           challenges          the

reasonableness of this sentence on appeal.                           We affirm.

            We     review        a    sentence       for       reasonableness         under    an

abuse-of-discretion standard.                   Gall v. United States, 552 U.S.
38, 46, 51 (2007).               When a district court imposes a sentence

that    falls    outside      of      the    applicable         Guidelines      range,        this

court considers “whether the sentencing court acted reasonably

both with respect to its decision to impose such a sentence and

with respect to the extent of the divergence from the sentencing

range.”     United States v. Hernandez–Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).                 In conducting this review, we “must give

due    deference    to     the       district       court’s      decision      that    the    [18

U.S.C.]    § 3553(a)       [(2012)]         factors,       on    a    whole,    justify       the

extent of the variance.”               Gall, 552 U.S. at 51.



                                                2
              Shanklin’s appellate arguments direct our attention to

the   evaluative      process      engaged     in    by    the    district      court    in

arriving at her variant sentence. *                 First, Shanklin argues that

changes to the Sentencing Guidelines in terms of the offense

levels applicable to drug offenses demonstrate that the court’s

assessment     of    the    seriousness      of     her    offense      was   misguided.

Shanklin      suggests     that    the    court      should      have     utilized      the

Guidelines as they will be modified.

              Shanklin is correct in that the Sentencing Commission

has    very      recently      approved      an     across-the-board            two-level

reduction     to    offense    levels     applicable        to    most    federal      drug

trafficking        offenses.       But    these     modifications         are    not    yet

operative,     and    certainly     were     not    in    effect     at   the    time    of

Shanklin’s September 2013 sentencing.                    We thus reject Shanklin’s

contention that the district court abused its discretion in not

prospectively applying these reductions in her case.                          See Morris

v.    Wachovia      Sec.   Inc.,    448 F.3d 268,    277    (4th       Cir.   2006)

(explaining that this court will find an abuse of discretion if,

after reviewing the record and reasoning of the district court,

it is left with “a definite and firm conviction that the court

below committed a clear error of judgment in the conclusion it


       *
       Shanklin does not challenge on appeal the district court’s
calculation of her advisory Guidelines range.



                                           3
reached   upon   a   weighing     of    the    relevant       factors”     (internal

quotation marks omitted)).

            Shanklin next argues that the district court failed to

give appropriate weight to those sentencing factors relied on to

support the downward variance.          Once again, we cannot agree.

            Prior to imposing sentence, the district court recited

the facts of this case, noting the scope of Shanklin’s drug

trafficking.     The court discussed the seriousness of the offense

in terms of the epidemic of prescription drug abuse in Southern

West Virginia and in terms of the highly addictive nature of

these types of opiates.         The court also explained its usual view

that such cases warranted longer sentences.

            Here,    though,    the    court    found       that   several    of    the

§ 3553(a)   sentencing    factors       justified       a    deviation     from     its

regular practice.      The court identified three specific bases for

the downward variance:         (1) that Shanklin, at twenty-three years

old, had no criminal history and was the sole parent of a young

child; (2) that Shanklin had been devastated by the recent death

of her mother, causing her to spiral downward into substance

abuse; and (3) that, while on pre-trial release, Shanklin had

taken   significant     steps    towards       changing      her   life,     such    as

obtaining her high school diploma, maintaining her employment at

a nursing home, and remaining drug free.                     The court expressed

its appreciation of Shanklin’s rehabilitative efforts and noted

                                        4
that they were factored into the sentencing calculus.                                     It was

against this backdrop that the district court elected to give

Shanklin      a     “break”       and     sentence       her    to    twenty-four        months’

imprisonment,            thirteen       months    lower        than   the    bottom       of   her

advisory Guidelines range of 37-46 months.

              Shanklin        contends         that   “the      extent      of   the     variance

does    not    accurately         reflect        those       factors[]”     that    the     court

identified as supporting the variance (Appellant’s Br. at 10),

and asks that we hold that the twenty-four-month sentence is

greater than necessary.                    But “district courts have extremely

broad discretion when determining the weight to be given each of

the § 3553(a) factors.”                  United States v. Jeffery, 631 F.3d 669,

679 (4th Cir. 2011).               And, as the Supreme Court has made plain,

we     may    not     reverse        a    sentence       simply         because     we    “might

reasonably          have      concluded        that      a     different         sentence      was

appropriate.”            Gall, 552 U.S. at 51.

              At bottom, Shanklin asks us to reweigh the sentencing

factors so to reach a result different than that of the district

court.        This       we   will       not   do.       See     id.;    United     States      v.

Washington, 743 F.3d 938, 943-44 (4th Cir. 2014) (“We must defer

to the district court and affirm a reasonable sentence, even if

we would have imposed something different.”).                             The extent of the

variance reflects the court’s concerted effort to balance the

seriousness         of     this   drug     trafficking          offense     with    Shanklin’s

                                                  5
personal      history       and    circumstances,       particularly       her    lack    of

criminal history, family circumstances, and self-rehabilitation.

The district court amply justified its decision to vary downward

from    the   Guidelines          range   by    thirteen      months,    rendering       the

variance reasonable.              See Hernandez-Villanueva, 473 F.3d at 123.

              For    these        reasons,     we    affirm   the   district      court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented     in   the     materials

before   this       court    and    argument        would   not   aid    the   decisional

process.

                                                                                  AFFIRMED




                                               6